
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.17


LKQ CORPORATION

STOCK OPTION AND COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS


        1.    Statement of Purpose.    The purpose of this Stock Option Plan
(the "Plan") is to benefit LKQ Corporation (the "Company") and its subsidiaries
by offering its non-employee directors a favorable opportunity to become holders
of stock in the Company over a period of years, thereby giving them a stake in
the growth and prosperity of the Company and encouraging the continuance of
their services with the Company.

        2.    Administration.    The Plan shall be administered by the board of
directors of the Company (the "Board of Directors"), whose interpretation of the
terms and provisions of the Plan and whose determination of matters pertaining
to options granted under the Plan shall be final and conclusive.

        3.    Eligibility.    Only current directors of the Company who are not
officers or employees of the Company shall be entitled to receive options or
compensation under the Plan (each such individual receiving options granted or
compensation paid under the Plan is referred to herein as a "Director" and each
person entitled to exercise an option granted under the Plan is referred to
herein as an "Optionee").

        4.    Granting of Options; Annual Compensation.    

        (a)   (i)    A one-time option, under which a total of 30,000 shares of
common stock of the Company, $.01 par value (the "Common Stock"), may be
purchased from the Company, shall be automatically granted to each existing
Director upon the consummation of the initial public offering of the Common
Stock at an option price equal to the initial public offering price for the
Common Stock, provided such Director is eligible at that time under the terms of
Paragraph 3 of this Plan.

        (ii)   After the initial public offering of the Common Stock, a one-time
option, under which a total of 30,000 shares of the Common Stock may be
purchased from the Company, shall be automatically granted to each Director upon
his or her initial election or appointment as a Director, provided such Director
is eligible at that time under the terms of Paragraph 3 hereof.

        (iii)  An additional option under which 10,000 shares of Common Stock
may be purchased from the Company shall be granted to each Director each year,
on the anniversary of the granting of the initial option to such Director
described in Paragraph 4(a)(i) or (ii) hereof, as the case may be (the
"Anniversary Date"), provided such Director continues to be eligible at that
time under the terms of Paragraph 3 of this Plan.

        (iv)  Each Director shall receive annual compensation of $40,000 payable
in cash in equal quarterly installments of $10,000 on the last day of each
quarter (December 31, March 31, June 30 and September 30) with the first such
quarterly payment beginning on the last day of the quarter in which consummation
of the Company's initial public offering of its Common Stock occurs. At the
election of such Director, such quarterly payment may be in the form of the
number of shares of the Common Stock (rounding up to the nearest whole share)
equivalent in value to $10,000, as described below, provided such Director
continues to be eligible at the time of such payment under the terms of
Paragraph 3 of this Plan. In addition, each Director who serves as a member of
the Audit Committee, Compensation Committee or Governance/Nominating Committee
of the Board of Directors shall receive annual

1

--------------------------------------------------------------------------------




compensation of $5,000 for each committee on which such Director serves payable
in cash in equal quarterly installments of $1,250 on the last day of each
quarter (December 31, March 31, June 30 and September 30), with the first such
quarterly payment beginning on the last day of the quarter in which consummation
of the Company's initial public offering of its Common Stock occurs. At the
election of such Director, such quarterly payment may be in the form of the
number of shares of the Common Stock (rounding up to the nearest whole share)
equivalent in value to $1,250, as described below, provided such Director
continues to be eligible at the time of such payment under the terms of
Paragraph 3 of this Plan and continues to serve as a member of the Audit
Committee, Compensation Committee or Governance/Nominating Committee of the
Board of Directors. If such Director elects to receive the Common Stock in lieu
of the cash payment as described in this Paragraph 4(a)(iv), the per share value
of Common Stock shall equal the fair market value on the respective payment date
(or, if the payment date is not a trading date, on the first trading date
immediately preceding the payment date), which shall be the average of the
highest and lowest sales prices of the Common Stock reported on the Nasdaq
National Market (or on the principal national stock exchange on which it is
listed or quotation service on which it is listed) (as reported in The Wall
Street Journal) on the respective payment date. Such election must be made prior
to the start of the calendar year in which the compensation described in this
Paragraph 4(a)(iv) is to be paid; provided, however, that with respect to the
calendar year in which the Company's initial public offering takes place, such
election must be made prior to the consummation of the Company's initial public
offering.

The aggregate number of shares which shall be available to be so optioned or
otherwise issued under the Plan shall be 500,000 shares. Such number of shares,
and the number of shares subject to options outstanding under the Plan, shall be
subject in all cases to adjustment as provided in Paragraph 10 hereof. Options
granted under the Plan are intended not be treated as incentive stock options as
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code").

        (b)   No options shall be granted under the Plan subsequent to the tenth
anniversary of the adoption of the Plan. In the event that an option expires or
is terminated or cancelled unexercised as to any shares, such released shares
may again be optioned (including a grant in substitution for a cancelled
option). Shares subject to options may be made available from unissued or
reacquired shares of Common Stock.

        (c)   Nothing contained in the Plan or in any option granted pursuant
thereto shall confer upon any Director any right to continue serving as a
director of the Company or interfere in any way with the right of the Board of
Directors or stockholders of the Company to remove such Director pursuant to the
certificate of incorporation or bylaws of the Company or pursuant to applicable
law.

        5.    Option Price.    Except with respect to those options granted
under the terms of Paragraph 4(a)(i) hereof and subject to the adjustment in
Paragraph 10 hereof, the option price for all options granted under this Plan
shall be the fair market value of the shares of Common Stock subject to the
option on the date of the grant of such option. For purposes of this Paragraph
5, "fair market value" shall be the average of the highest and lowest sales
prices of the Common Stock reported on the Nasdaq National Market (or on the
principal national stock exchange on which it is listed or quotation service on
which it is listed) (as reported in The Wall Street Journal) on the date the
option is granted (or, if the date of grant is not a trading date, on the first
trading date immediately preceding the date of grant). In the event that the
Common Stock is not listed or quoted on the Nasdaq National Market or any other
national stock exchange, the fair market value of the shares of Common Stock for
all purposes of this Plan shall be reasonably determined by the Board of
Directors.

2

--------------------------------------------------------------------------------

        6.    Duration of Options and Increments.    Subject to the provisions
of Paragraph 8 hereof, each option shall be for a term of ten years. Each option
shall become exercisable with respect to all of the shares subject to the option
six months after the date of its grant.

        7.    Exercise of Option.    

        (a)   An option may be exercised by giving written notice to the
Secretary of the Company, specifying the number of shares to be purchased. The
option price for the number of shares of Common Stock for which the option is
exercised shall become immediately due and payable; provided, however, that in
lieu of cash an Optionee may, with the approval of the Board of Directors,
exercise his or her option by (i) delivering a promissory note in accordance
with the terms of the Plan and in a form specified by the Company; (ii)
tendering to the Company shares of Common Stock owned by him or her and with the
certificates therefor registered in his or her name, having a fair market value
equal to the cash exercise price of the shares being purchased; or (iii)
delivery of an irrevocable written notice instructing the Company to deliver the
shares of Common Stock being purchased to a broker selected by the Company,
subject to the broker's written guarantee to deliver the cash to the Company, in
each case equal to the full consideration of the exercise price of the shares
being purchased. For this purpose, the per share value of Common Stock shall be
the fair market value on the date of exercise (or, if the date of exercise is
not a trading date, on the first trading date immediately preceding the date of
exercise), which shall be the average of the highest and lowest sales prices of
the Common Stock reported on the Nasdaq National Market (or on the principal
national stock exchange on which it is listed or quotation service on which it
is listed) (as reported in The Wall Street Journal) on such date.

        (b)   If at any time an Optionee is required to pay an amount required
to be withheld under applicable income tax or other laws in connection with the
exercise of an option in order for the Company to obtain a deduction for federal
and state income tax purposes, the Company shall withhold shares of Common Stock
having a value equal to the amount required to be withheld. The value of the
shares to be withheld or delivered shall be based on the fair market value of
the shares of Common Stock on the date of exercise, which shall be the average
of the highest and lowest sales prices of the Common Stock reported on the
Nasdaq National Market (or on the principal stock exchange on which it is listed
or quotation service on which it is listed) (as reported in The Wall Street
Journal) on the date of exercise.

        (c)   At the time of any exercise of any option, the Company may, if the
Company shall determine it necessary or desirable for any reason, require the
Optionee (or his or her heirs, legatees, or legal representative, as the case
may be) as a condition upon the exercise thereof, to deliver to the Company a
written representation of present intention to purchase the shares for
investment and not for distribution. In the event such representation is
required to be delivered, an appropriate legend may be placed upon each
certificate delivered to the Optionee upon his or her exercise of part or all of
the option and a stop order may be placed with the transfer agent for the Common
Stock. Each option shall also be subject to the requirement that, if at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the shares subject to the option upon any securities exchange
or under any state, federal or foreign law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the issue or purchase of shares thereunder, the option may not
be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company.

        8.    Cessation of Board Membership—Exercise Thereafter.    In the event
that an Optionee ceases to be a director of the Company for any reason, such
Optionee shall have five years from the date such Optionee ceased to be a
director of the Company to exercise those options owned by such Optionee

3

--------------------------------------------------------------------------------

which were exercisable as of the date of such cessation, but in no event shall
such options be exercisable after the initial term of such options as set forth
in Paragraph 6 hereof shall have expired.

        9.    Non-Transferability of Options.    No option shall be transferable
by the Optionee otherwise than by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order, and each option shall be
exercisable during an Optionee's lifetime only by the Optionee or by the
Optionee's legal representative.

        10.    Adjustment.    The number of shares subject to the Plan and to
options granted under the Plan shall be adjusted as follows: (a) in the event
that the number of outstanding shares of Common Stock is changed by any stock
dividend, stock split or combination of shares, the number of shares subject to
the Plan and to options granted thereunder shall be proportionately adjusted;
(b) in the event of any merger, consolidation or reorganization of the Company
with any other corporation or legal entity there shall be substituted, on an
equitable basis as determined by the Board of Directors, for each share of
Common Stock then subject to the Plan and for each share of Common Stock then
subject to an option granted under the Plan, the number and kind of shares of
stock or other securities to which the holders of shares of Common Stock will be
entitled pursuant to the transaction; and (c) in the event of any other relevant
change in the capitalization of the Company, the Board of Directors shall
provide for an equitable adjustment in the number of shares of Common Stock then
subject to the Plan and to each share of Common Stock then subject to an option
granted under the Plan. In the event of any such adjustment, the option price
per share of Common Stock shall be proportionately adjusted.

        11.    Amendment of the Plan.    The Board of Directors of the Company
or any authorized committee thereof may amend or discontinue the Plan at any
time, provided, however, that the Plan may not be amended more than once every
six months except to comport with changes in the Code, the Employee Retirement
Income Security Act, or the rules and regulations under each, and provided
further, that no such amendment or discontinuance shall (a) without the consent
of the Optionee change or impair any option previously granted, or (b) without
the approval of the holders of a majority of the shares of Common Stock which
vote in person or by proxy at a duly held stockholders' meeting, (i) increase
the maximum number of shares which may be purchased by all eligible directors
pursuant to the Plan, (ii) change the purchase price of any option, or (iii)
change the option period or increase the time limitations on the grant of
options.

        12.    Effective Date.    The Plan is effective as of September 10,
2003.

4

--------------------------------------------------------------------------------




QuickLinks


LKQ CORPORATION STOCK OPTION AND COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
